Title: C. W. F. Dumas to John Adams: A Translation, 2 May 1782
From: Dumas, Charles William Frederic
To: Adams, John




post 2 May 1782

Sir

I am working on excusing you from the dinner engagement, according to your wishes, at least for a little while and without fixing any future date. But you cannot avoid attending the dinner on the 6th at Mr. and Mrs. Boreel’s. I was told that the entire court and all the foreign ministers will be there. This is not just my sentiment. I have only a moment before missing the post-wagon. I will answer your last letter more fully later.
In haste, sir, your very humble and very obedient servant,

Dumas


I am in full possession of the house.

